Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of October 26, 2004, by and among APAC Customer
Services, Inc., an Illinois corporation (the “Borrower”), the Banks party hereto
(the “Banks”), and Harris Trust and Savings Bank, as agent for the Banks (the
“Agent”).

 

PRELIMINARY STATEMENTS

 

                A.       The Borrower, the Banks, and the Agent entered into a
certain Amended and Restated Credit Agreement, dated as of December 20, 2002
(herein as the “Credit Agreement”).  All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

 

                 B.       The Borrower and the Banks have agreed to amend the
Credit Agreement under the terms and conditions set forth in this Amendment.

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                                 Amendments.

 

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Credit Agreement shall be and hereby is amended as follows:

 

                  1.1.        Section 1.1 of the Credit Agreement (Revolving
Credit Commitments) shall be amended and restated in its entirety to read as
follows:

 

Section 1.1.           Revolving Credit Commitments.  Subject to the terms and
conditions hereof, each Bank, by its acceptance hereof, severally agrees to make
a loan or loans (individually a “Revolving Loan” and collectively the “Revolving
Loans”) to the Borrower in U.S. Dollars from time to time on a revolving basis
up to the amount of such Bank’s Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date.  The sum of the aggregate principal amount of Revolving Loans,
Swing Loans, and L/C Obligations at any time outstanding shall not exceed the
lesser of (i) the Revolving Credit Commitments in effect at such time and
(ii) the Borrowing Base as determined based on the most recent Borrowing Base
Certificate.  Each Borrowing of Revolving Loans shall be made ratably from the
Banks in proportion to their respective Revolver Percentages.  As provided in
Section 1.5(a)

 

--------------------------------------------------------------------------------


 

hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans.  Revolving Loans may be repaid and the
principal amount thereof reborrowed before the Revolving Credit Termination
Date, subject to the terms and conditions hereof.

 

                  1.2.        Section 1.2(a) of the Credit Agreement (Letters of
Credit; General Terms) shall be amended and restated in its entirety as follows:

 

(a)           General Terms.  Subject to the terms and conditions hereof, as
part of the Revolving Credit, the Issuing Bank shall issue standby and
commercial letters of credit (each a “Letter of Credit”) for the Borrower’s
account in U.S. Dollars in an aggregate undrawn face amount up to the amount of
the L/C Sublimit, provided that the aggregate L/C Obligations at any time
outstanding shall not exceed the difference between (i) the lesser of the
Revolving Credit Commitments in effect at such time and the Borrowing Base as
determined based on the most recent Borrowing Base Certificate and the
(ii) aggregate principal amount of Revolving Loans and Swing Loans then
outstanding.  Each Letter of Credit shall be issued by the Issuing Bank, but
each Bank shall be obligated to reimburse the Issuing Bank for such Bank’s
Revolver Percentage of the amount of each drawing thereunder and, accordingly,
each Letter of Credit shall constitute usage of the Revolving Credit Commitment
of each Bank pro rata in accordance with its Revolver Percentage.  For purposes
of this Agreement and the other Loan Documents the letters of credit listed on
Schedule 1.2 hereof issued by Harris Trust and Savings Bank shall from and after
the date of this Agreement be deemed Letters of Credit issued under and subject
to the terms of this Agreement.  Harris Trust and Savings Bank and the Borrower
agree that from and after the date of this Agreement the Borrower’s obligations
with respect to such letters of credit, including all reimbursement obligations
arising under or relating to the relevant application therefor (which
applications shall each be deemed an Application as hereafter defined for all
purposes of this Agreement and the other Loan Documents) shall be deemed
Obligations arising under this Agreement.

 

                  1.3.        Section 1.10(b) of the Credit Agreement
(Prepayments; Mandatory) shall be amended by renaming subsection (ii) as
subsection (iii), and inserting the following new subsection (ii) which shall
read as follows:

 

                (ii)           If at any time the sum of the aggregate unpaid
principal balance of the Revolving Loans, Swing Loans, and the L/C Obligations
then outstanding shall be in excess of

 

2

--------------------------------------------------------------------------------


 

the Borrowing Base as determined on the basis of the most recent Borrowing Base
Certificate, the Borrower shall immediately and without notice or demand pay the
amount of such excess to the Agent for the account of the Banks as and for a
mandatory prepayment on such Obligations, with each such prepayment first to be
applied to the Revolving Loans and Swing Loans until payment in full thereof
with any remaining balance to be held by the Agent in the Collateral Account as
security for the Obligations owing with respect to the Letters of Credit.

 

                  1.4.        Subsections (iii) and (v) of Section 1.13(b) of
the Credit Agreement (Mandatory Terminations) shall each be amended and restated
in its entirety to read as follows:

 

                (iii)          Equity Issuance.  If after the date of this
Agreement the Borrower or any Subsidiary shall issue new equity securities
(whether common or preferred stock or otherwise), other than common stock issued
in connection with the exercise of employee stock options or equity plans, or
dispose of any treasury stock, the Borrower shall promptly notify the Agent of
the estimated Net Cash Proceeds of such issuance or disposition, as the case may
be, to be received by or for the account of the Borrower or such Subsidiary in
respect thereof.  On the Business Day of receipt by the Borrower or such
Subsidiary of Net Cash Proceeds of such issuance or disposition, the Revolving
Credit Commitments shall ratably reduce by an amount equal to 50% of the amount
of such Net Cash Proceeds.  The Borrower acknowledges that its performance
hereunder shall not limit the rights and remedies of the Banks for any breach of
Section 8.11 hereof.

 

                (v)           Intentionally deleted.

 

                  1.5.        The definitions of the terms “Applicable Margin,”
“EBITDA,” “Fixed Charges,” “Revolving Credit Commitment,” and “Total Leverage
Ratio” set forth in Section 5.1 of the Credit Agreement (Definitions) shall each
be amended and restated in their entirety to read as follows:

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
from October 26, 2004, until the first Pricing Date, 1.25% for Base Rate Loans
and Reimbursement Obligations, 3.00% for Eurodollar Loans and Letter of Credit
Fee, and 0.50% for the Commitment Fee, and thereafter from one Pricing Date to
the next the Applicable Margin means the rates per annum determined in
accordance with the following schedule:

 

3

--------------------------------------------------------------------------------


 

LEVEL

 

TOTAL

LEVERAGE

RATIO FOR SUCH

PRICING DATE

 

APPLICABLE

MARGIN FOR

BASE RATE

LOANS UNDER

REVOLVING

CREDIT AND

REIMBURSEMENT

OBLIGATIONS

SHALL BE:

 

APPLICABLE

MARGIN FOR

EURODOLLAR

LOANS AND

LETTER OF

CREDIT FEE

SHALL BE:

 

APPLICABLE MARGIN

FOR COMMITMENT FEE

SHALL BE:

 

IV

 

Greater than or equal to 1.75 to 1.0

 

1.00

%

2.75

%

0.50

%

III

 

Less than 1.75 to 1.0, but greater than or equal to 1.25 to 1.0

 

0.50

%

2.25

%

0.45

%

II

 

Less than 1.25 to 1.0, but greater than or equal to 0.75 to 1.0

 

0.25

%

2.00

%

0.40

%

I

 

Less than .75 to 1.0

 

0

%

1.75

%

0.35

%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after March 31, 2005, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof.  The
Applicable Margin shall be established based on the Total Leverage Ratio for the
most recently completed fiscal quarter and the Applicable Margin established on
a Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., Level IV shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date.  In all
other circumstances, the Applicable Margin established by such financial
statements shall be in effect from the Pricing Date that occurs immediately
after the

 

4

--------------------------------------------------------------------------------


 

end of the fiscal quarter covered by such financial statements until the next
Pricing Date.  Each determination of the Applicable Margin made by the Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Banks if reasonably determined.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
the sum (without duplication) of all amounts deducted in arriving at such Net
Income amount in respect of (a) Interest Expense for such period, (b) federal,
state and local income taxes for such period, (c) all amounts properly charged
for depreciation of fixed assets and amortization of intangible assets
(including, without limitation, goodwill, deferred expenses and organization
costs) for such period, and (d) (i) for periods ending on or before February 27,
2005, cash and non-cash charges relating to restructuring and asset impairment
charges incurred during the Borrower’s 2004 fiscal year, not to exceed: 
(A) $6,250,000 for the nine months ending September 26, 2004, (B) $6,500,000 for
the ten months ending October 24, 2004, (C) $6,750,000 for the eleven months
ending November 21, 2004, (D) $7,000,000 for the twelve months ending January 2,
2005, (E) $7,000,000 for the twelve months ending January 30, 2005, and
(F) $7,000,000 for the twelve months ending February 27, 2005, and (ii) for
periods ending on or after March 31, 2005, non-cash charges incurred not to
exceed $2,500,000 for such period.

 

“Fixed Charges” means, with reference to any period, the sum (without
duplication) of (a) the aggregate amount of payments required to be made by the
Borrower and its Subsidiaries during such period in respect of principal on all
Indebtedness for Borrowed Money (whether at maturity, as a result of mandatory
sinking fund redemption, mandatory prepayment, acceleration or otherwise, but
excluding payments made on the Revolving Credit during such period), plus
(b) Interest Expense for such period payable in cash, plus (c) federal, state,
and local income taxes payable in cash (net of any income tax refunds) during
such period, plus (d) dividends payable by the Borrower in cash during such
period.

 

“Revolving Credit Commitment” means, as to any Bank, the obligation of such Bank
to make Revolving Loans and to participate in Swing Loans and Letters of Credit
issued for the account of the Borrower hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Bank’s name on Schedule 1.1 attached hereto and made a part
hereof, as the same may be modified at any

 

5

--------------------------------------------------------------------------------


 

time or from time to time pursuant to the terms hereof.  The Borrower and the
Banks acknowledge and agree that the Revolving Credit Commitments of the Banks
as of October 26, 2004, aggregate $50,000,000.

 

“Total Leverage Ratio” means, at any time the same is to be determined, the
ratio of (a) Total Funded Debt at such time to (b) EBITDA for the most recently
completed period of twelve consecutive months then ended.

 

                  1.6.        Section 5.1 of the Credit Agreement (Definitions)
shall be further amended by adding the following new defined terms:  “Account
Debtor,” “Borrowing Base,” “Borrowing Base Certificate,” “Eligible Invoiced
Receivables,” “Eligible Unbilled Receivables,” and “Receivables” in appropriate
alphabetical order, to read as follows, respectively:

 

“Account Debtor” means any Person obligated to make payment on any Receivable.

 

“Borrowing Base” means, as of any time it is to be determined, the sum of:

 

                (a)           85% of the then outstanding unpaid amount of
Eligible Invoiced Receivables; plus

 

                (b)           40% of the then outstanding unpaid amount of
Eligible Unbilled Receivables;

 

provided that the Borrowing Base shall be determined by reference to the
Borrowing Base Certificate most recently delivered pursuant to Section 8.5(a)
hereof and such determination shall remain in effect until delivery of the next
Borrowing Base Certificate and provided further that the Borrowing Base shall be
computed only as against and on so much of such Collateral as is included on the
Borrowing Base Certificates furnished from time to time by the Borrower pursuant
to this Agreement and, if required by the Agent or the Required Banks pursuant
to any of the terms hereof or any Collateral Document, as verified by such other
evidence reasonably required to be furnished to the Agent or the Banks pursuant
hereto or pursuant to any such Collateral Document.

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit H
hereto, or in such other form acceptable to the Agent, to be delivered to the
Agent and the Lenders pursuant to Section 8.5 hereof.

 

6

--------------------------------------------------------------------------------


 

“Eligible Invoiced Receivables” means any Receivable of the Borrower or any
Guarantor which as of the date of the most recent Borrowing Base Certificate:

 

                (a)           arises out of the rendition of services fully
performed and accepted by, the Account Debtor on such Receivable, and such
Receivable does not represent a pre-billed Receivable or a progress billing;

 

                (b)           is payable in U.S. Dollars and the Account Debtor
on such Receivable is located within the United States of America;

 

                (c)           is the valid, binding and legally enforceable
obligation of the Account Debtor obligated thereon and such Account Debtor is
not (i) a Subsidiary or an Affiliate of the Borrower, (ii) a shareholder,
director, officer or employee of the Borrower or any Subsidiary, (iii) the
United States of America, or any state or political subdivision thereof, or any
department, agency or instrumentality of any of the foregoing, unless the
Assignment of Claims Act or any similar state or local statute, as the case may
be, is complied with to the satisfaction of the Agent, (iv) a debtor under any
proceeding under the United States Bankruptcy Code, as amended, or any other
comparable bankruptcy or insolvency law, or (v) an assignor for the benefit of
creditors;

 

                (d)           is not evidenced by an instrument or chattel paper
unless the same has been endorsed and delivered to the Agent;

 

                (e)           is an asset of such Person to which it has good
and marketable title, is freely assignable, and is subject to a perfected, first
priority Lien in favor of the Agent free and clear of any other Liens (other
than Liens permitted by Section 8.8(a) or (b) hereof arising by operation of law
which are subordinate to the Liens in favor of the Agent);

 

                (f)            is not subject to any counterclaim, defense or
offset asserted by the Account Debtor or subject to any contra account owing to
the Account Debtor (unless the amount of such Receivable is net of the amount of
such counterclaim, defense, offset or contra account);

 

                (g)           is net of the aggregate amount of “credits prior
to” with respect to such Account Debtor (i.e., credit memo issued to or for the
benefit of such Account Debtor which have been outstanding for more than
90 days);

 

7

--------------------------------------------------------------------------------


 

                (h)           no surety bond was required or given in connection
with said Receivable or the contract or purchase order out of which the same
arose;

 

                (i)            it is evidenced by an invoice to the Account
Debtor dated not more than 45 calendar days subsequent to the completion of
performance of the relevant services and is issued on ordinary trade terms
requiring payment within 45 days of invoice date;

 

                (j)            is not unpaid more than 60 days after the
original due date; and

 

                (k)           is not owed by an Account Debtor who is obligated
on Receivables more than 25% of the aggregate unpaid balance of which have been
past due for longer than the relevant period specified in subsection (j) above
unless the Agent has approved the continued eligibility thereof.

 

“Eligible Unbilled Receivables” means any Receivable of the Borrower or any
Guarantor which, as of the date of the most recent Borrowing Base Certificate,
complies with each of the eligibility criteria set forth in clauses (a)-(h),
both inclusive, and clause (k) of the definition of Eligible Invoiced
Receivable, and such Receivable relates to services rendered not more than
45 calendar days prior to the determination date.

 

“Receivables” means all rights to the payment of a monetary obligation, now or
hereafter owing to the Borrower or any Guarantor, evidenced by accounts,
instruments, chattel paper, or general intangibles.

 

                  1.7.        Section 6.6 of the Credit Agreement (No Material
Adverse Change) shall be amended and restated in its entirety to read as
follows:

 

                Section 6.6.           No Material Adverse Change.  Since
September 26, 2004, there has been no Material Adverse Effect.

 

                  1.8.        Section 8.5(a) of the Credit Agreement (Financial
Reports) shall be amended and restated in its entirety to read as follows:

 

                (a)(i)        as soon as available, and in any event within
15 days after the last day of each fiscal month, a Borrowing Base Certificate
showing the computation of the Borrowing Base in reasonable detail as of the
close of business on the last day of such fiscal month, together with an
accounts receivable aging, prepared by the Borrower and certified to by its
chief financial officer or

 

8

--------------------------------------------------------------------------------


 

another officer of the Borrower reasonably acceptable to the Agent; (ii) as soon
as available, and in any event within 30 days after the close of each fiscal
month, a copy of the consolidated and consolidating balance sheet of the
Borrower and its Subsidiaries as of the last day of such period and the
consolidated and consolidating statements of income and cash flows of the
Borrower and its Subsidiaries for the fiscal month and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
month, prepared by the Borrower in accordance with GAAP; and (iii) as soon as
available, and in any event within 45 days after the close of each fiscal
quarter of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of such period and the consolidated and consolidating statements of income
and cash flows of the Borrower and its Subsidiaries for the fiscal year-to-date
period then ended each in reasonable detail showing in comparative form the
figures for the corresponding date and period in the previous fiscal year and
the current year’s operating budget, prepared by the Borrower in accordance with
GAAP (in the case of the fourth fiscal quarter financial statements, subject to
being in draft form pending delivery of the final year-end financial statements
as provided in subsection (j) below) and certified to by the Borrower’s chief
financial officer, or another officer of the Borrower reasonably acceptable to
the Agent;

 

                  1.9.        Section 8.7(h) of the Credit Agreement
(Indebtedness for Borrowed Money) shall be amended and restated in its entirety
to read as follows:

 

(h)           additional unsecured indebtedness of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any one time
outstanding.

 

                1.10.        Section 8.8(l) of the Credit Agreement (Liens)
shall be amended and restated in its entirety to read as follows:

 

                (l)            Intentionally deleted.

 

                1.11.        Section 8.9(l) of the Credit Agreement
(Investments, Acquisitions, Loans, Advances and Guaranties) shall be amended and
restated in its entirety to read as follows:

 

                (l)            loans by the Borrower to, or other investments by
the Borrower in, any one or more Guarantor in the ordinary course of the
Borrower’s business not otherwise permitted by this Section

 

9

--------------------------------------------------------------------------------


 

aggregating not more than $25,000,000 at any one time outstanding;

 

                1.12.        Sections 8.9(o) and (p) (Investments, Acquisitions,
Loans, Advances and Guaranties) shall each be amended and restated in their
entirety to read as follows:

 

(o)           Intentionally Omitted;

 

(p)           investments in joint ventures with other Persons formed to provide
goods or services in an Eligible Line of Business, and loans and guaranties to
such joint ventures, in an aggregate amount not to exceed $500,000 during any
twelve-month period;

 

                1.13.        Section 8.12 of the Credit Agreement (Dividends and
Certain Other Restricted Payments) shall be amended and restated in its entirety
to read as follows:

 

                Section 8.12.        Dividends and Certain Other Restricted
Payments.  The Borrower shall not, nor shall it permit any Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends payable solely in its capital stock) or (b) directly or
indirectly purchase, redeem or otherwise acquire or retire any of its capital
stock or other equity interests or any warrants, options, or similar instruments
to acquire the same (except out of the proceeds of, or in exchange for, a
substantially concurrent issue and sale of capital stock) or (c) prepay any
Indebtedness for Borrowed Money aggregating in excess of $2,000,000 (other than
the prepayment of the Loans and L/C Obligations) (collectively, “Restricted
Payments”); provided, however, that the foregoing shall not apply to or operate
to prevent dividends paid to the Borrower by its Subsidiaries.

 

                1.14.        Subsections (a), (c), and (d) of Section 8.22 of
the Credit Agreement (Financial Covenants; Total Leverage Ratio, Fixed Charge
Coverage Ratio, and Capital Expenditures) shall each be amended and restated in
its entirety to read as follows:

 

                  (a) Total Leverage Ratio.  The Borrower shall not at any time,
during the periods set forth below, permit the Total Leverage Ratio to be
greater than:

 

10

--------------------------------------------------------------------------------


 

FROM AND INCLUDING

 

TO AND INCLUDING

 

TOTAL LEVERAGE

RATIO SHALL NOT

BE GREATER

THAN:

 

September 1, 2004

 

October 23, 2004

 

2.00 to 1.0

 

October 24, 2004

 

November 20, 2004

 

2.25 to 1.0

 

November 21, 2004

 

January 1, 2005

 

2.75 to 1.0

 

January 2, 2005

 

February 26, 2005

 

3.50 to 1.0

 

February 27, 2005

 

March 30, 2005

 

3.50 to 1.0

 

March 31, 2005

 

and at all times thereafter

 

2.50 to 1.0

 

 

                (c)           Coverage Ratios.  (I) As of the last day of each
month set forth below, the Borrower shall maintain a ratio of (a) EBITDA for the
most recently completed twelve fiscal months to (b) the sum of (i) Interest
Expense for such period, plus (ii) the aggregate amount of payments required to
be made by the Borrower and its Subsidiaries during such period in respect of
principal on all Indebtedness for Borrowed Money (whether at maturity, as a
result of mandatory sinking fund redemption, mandatory prepayment, acceleration
or otherwise, but excluding payment made on the Revolving Credit) (the “Debt
Service Coverage Ratio”) of not less than:

 

Fiscal Month Ending

 

Debt Service Coverage

Ratio Shall Not Be Less

Than

 

September 26, 2004

 

4.00 to 1.0

 

October 24, 2004

 

2.50 to 1.0

 

November 21, 2004

 

1.50 to 1.0

 

January 2, 2005

 

1.50 to 1.0

 

January 30, 2005

 

1.50 to 1.0

 

February 27, 2005

 

2.00 to 1.0

 

 

(II)           As of the last day of each fiscal quarter of the Borrower
(commencing March 31, 2005), the Borrower shall maintain a Fixed Charge Coverage
Ratio for the four fiscal quarters of the Borrower then ended of not less than
1.25 to 1.0.

 

11

--------------------------------------------------------------------------------


 

                (d)           Capital Expenditures.  The Borrower shall not, nor
shall it permit any Subsidiary to, expend or become obligated for Capital
Expenditures in an aggregate amount in excess of (i) $8,000,000 during the
period from January 1, 2004, through and including September 26, 2004, and
(ii) $12,000,000 during the fiscal year of Borrower ending January 2, 2005 and
during the four consecutive fiscal quarters of the Borrower ending on March 31,
2005.

 

                1.15.        The covenant compliance worksheet attached to
Exhibit F to the Credit Agreement shall be amended and restated to read as set
forth on the Attachment to Compliance Certificate attached hereto and made a
part hereof.

 

                1.16.        A new Exhibit H (Borrowing Base Certificate) shall
be added to the Credit Agreement to read as set forth in Exhibit H attached
hereto.

 

                1.17.        Schedule 1.1 to the Credit Agreement (Commitments)
shall be amended and restated in its entirety to read as set forth on
Schedule 1.1 attached hereto.

 

Section 2.                                                 Consent to ITI
Conversion.

 

The Borrower has advised the Banks that the Borrower’s Wholly-owned Subsidiary,
ITI Holdings, Inc., a Delaware corporation (“Old ITI”), has converted into ITI
Holdings, LLC, a Delaware limited liability company (“ITI”) pursuant to
Section 18-214 of the Delaware Limited Liability Company Act and Section 266 of
the Delaware General Corporation Law (the “Conversion”).  The Banks, by signing
below, hereby consent to the Conversion and waive any Default or Event of
Default arising from the Conversion.  By signing below, ITI, the Borrower, and
the Banks hereby acknowledge and confirm that ITI has assumed and become liable
for all obligations of Old ITI under or pursuant to the Guaranty and the other
Loan Documents (including, without limitation, the Collateral Documents)
executed by Old ITI to the same extent and with the same force and effect as if
ITI had originally executed such documents.  ITI, the Borrower, and the Banks
further acknowledge and agree that all references to Old ITI contained in the
Credit Agreement, the Guaranty, and any other Loan Documents shall be deemed
references to ITI and all representations and warranties and covenants made by
or with respect to Old ITI shall be deemed made by or with respect to ITI.  By
signing below, the Borrower and ITI hereby represent that the limited liability
company interests of ITI are uncertificated.  ITI, the Borrower, and the Banks
further acknowledge and agree that, as a result of the Conversion, Schedules A
and C to the Pledge Agreement shall each be amended and restated in their
entirety to read as set forth on Schedules A and C, respectively, attached
hereto.

 

Section 3.                                                 Conditions Precedent.

 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

12

--------------------------------------------------------------------------------


 

                  3.1.        The Borrower and the Required Banks shall have
executed and delivered this Amendment.

 

                  3.2.        The Guarantors shall have executed and delivered
to the Banks their reaffirmation and consent to this Amendment in the form set
forth below.

 

                  3.3.        The Agent shall have received an amendment fee for
each of the Banks approving this Amendment in writing by the close of business
on October 26, 2004, equal to 0.15% multiplied by such Bank’s Revolving Credit
Commitment in effect after giving effect to this Amendment (such fee to be fully
earned on the date hereof and non-refundable).

 

                  3.4.        The Agent shall have received such evaluations and
certifications as it may reasonably require (including a Borrowing Base
Certificate) in order to reasonably satisfy itself as to the value of the
Collateral and the financial condition of the Borrower and its Subsidiaries.

 

                  3.5.        The Agent shall have received copies (executed or
certified, as may be appropriate) of all legal documents or proceedings taken in
connection with the execution and delivery of this Amendment.

 

                  3.6.        The Agent shall have received (a) copies certified
by the Secretary of State of Delaware of the Certificate of Conversion of ITI
Holdings, Inc. into ITI Holdings, LLC (“ITI”), the certificate of formation of
ITI, and a good standing certificate of ITI (dated no earlier than thirty (30)
days prior to the date hereof), (b) a copy certified by an officer reasonably
acceptable to the Agent of ITI’s operating agreement and, to the extent
necessary, any ratifying resolutions regarding the execution and delivery of the
Loan Documents by ITI and performance of ITI’s obligations thereunder, and (c) a
current incumbency certificate containing the name, title, and signatures of
ITI’s authorized officers.

 

Section 4.                                                 Representations.

 

In order to induce the Banks to execute and deliver this Amendment, the Borrower
hereby represents to the Banks that as of the date hereof the representations
and warranties set forth in Section 6 of the Credit Agreement, as amended
hereby, are and shall be and remain true and correct, except to the extent that
any such representation or warranty relates solely to an earlier time or that
any change therein is not reasonably likely to have a Material Adverse Effect,
and the Borrower is in compliance with the terms and conditions of the Credit
Agreement and no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.

 

13

--------------------------------------------------------------------------------


 

Section 5.                                                 Miscellaneous.

 

               5.1.       The Borrower heretofore executed and delivered to the
Agent and the Banks the Collateral Documents. The Borrower hereby acknowledges
and agrees that the Liens created and provided for by the Collateral Documents
continue to secure, among other things, the Obligations arising under the Credit
Agreement as amended hereby; and the Collateral Documents and the rights and
remedies of the Agent and the Banks thereunder, the obligations of the Borrower
thereunder, and the Liens created and provided for thereunder remain in full
force and effect and shall not be affected, impaired or discharged hereby. 
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Collateral
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.

 

               5.2.       Except as specifically amended herein, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms.  Reference to this specific Amendment need not be made in the
Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

 

               5.3.       The Borrower agrees to pay on demand all reasonable
costs and expenses of or incurred by the Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable fees and expenses of counsel for the Agent.

 

               5.4.       This Amendment may be executed in any number of
counterparts, and by the different parties on separate counterpart signature
pages, and all such counterparts taken together shall be deemed to constitute
one and the same agreement.  This Amendment, and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the laws of
the State of Illinois.

 

[Signature Pages to Follow]

 

14

--------------------------------------------------------------------------------


 

This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

 

 

APAC Customer Services, Inc.

 

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

Accepted and agreed to.

 

 

 

 

 

 

 

 

 

 

Harris Trust And Savings Bank, in its individual capacity as a Bank and as Agent

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

 

 

 

 

 

 

LaSalle Bank National Association

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

 

Title

 

 

15

--------------------------------------------------------------------------------